Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 18, 2019

                            Nos. 04-19-00726-CR & 04-19-00727-CR

                                        November 18, 2019

                                        James CARDONA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2017CR6794 and 2017-CR-6795
                         Honorable Raymond Angelini, Judge Presiding


                                           ORDER
        The trial court’s certifications in these consolidated appeals state: “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the
right of appeal.” The clerk’s records contain a written plea bargain, and the punishment assessed
did not exceed the punishment recommended by the prosecutor and agreed to by the defendant;
therefore, the trial court’s certifications accurately reflect that the criminal cases are plea-bargain
cases. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides: “The appeal must be dismissed if a certification that shows the defendant has the right
of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is
therefore ORDERED that these appeals will be dismissed pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure unless appellant causes an amended trial court certification to be
filed within ten (10) days of the date of this order showing appellant has the right of appeal. See
TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005);
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate
deadlines are SUSPENDED pending our resolution of the certification issue.




                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court